In re motion to enforce this Court’s Orders dated May 5, 1993 and May 13, 1994; Parish of Orleans, Criminal District Court, Div. “H”, No. 262-289.
Granted. The Judge of Section “H”, Orleans Parish Criminal District Court, is ordered to comply within thirty days of this date with this Court’s prior orders of May 5, 1993, and May 13, 1994, and to furnish proof of compliance to this Court, or show cause on September 5,1995, at 10:00 a.m. in the courtroom of the Louisiana Supreme Court why he should not be punished for contempt for failure to obey the orders of this Court.
MARCUS, J., not on panel.